DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-2, 4-5, 8-9, 11, 13, 15-17, 20, 22 and 23-31 are pending. Claims 3, 6-7, 10, 12, 14, 18-19, and 21 have been canceled. No claims have been amended. Claims 23-31 are new. 
	Through the Examination of the instant invention: Claims 1-2, 4-5, 8-9, 11, 13, 15-17, 20, 22, 25, 28, and 31 are rejected and Claims 23-24, 26-27, and 29-30 are objected to as being dependent on a rejected based claim, however, are considered allowable subject matter. This communication is a Final Rejection in response to the Applicant’s “Remarks/Arguments” filed on 03/11/2021.

Claim Objections
	Claim 8 and 11 are objected to because of the following informalities:  
Claim 8 depends on canceled claim 6
It is suggested to amend the dependency to Claim 1. 
Claim 11 depends on canceled claim 10. 
It is suggested to amend the dependency to Claim 1. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 9, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Kotelmach (WO 2018068139).
In regards to Claim 1, Kotelmach teaches: An adjustable bedding cover height and lengthwise positioning apparatus (12 - Fig. 1), comprising: a base (18 – Fig. 23) configured for positioning between a bed frame and a mattress (Para 0050 – “Referring to Fig. 2, bed mount 18 may extend laterally between adjacent parts of the bed 31, for example stacked mattresses 32, 34 or between a mattress 34 and a bed frame 36”); at least one riser (14 – Fig. 1 and Para 0053 – “the bedding support 14 may be positioned to prop up bedding 38, for example by rising support 14 above the plane”); a connection section (18D) connected between the base and the at least one riser (Para 0050); a clip (20) connected to the at least one riser (Para 0061 and see note #1 below) to secure the bedding to the apparatus (Para 0061 – “Plurality of clips 20 may retain the bedding 38 by securing the bedding 38 to side walls 12E, 12F of the exterior housing 12”), the clip being movable (Para 0061 – “pivots”) along at least a portion of the at least one riser (Para 0061 and Fig. 8-10); and a fan (44) adjacent the clip (Fig. 7-8), the fan including an inflow channel (50 – Fig. 7) for active passage of airflow therethrough (Para 0062/0066).  

In regards to Claim 4, Kotelmach teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 1 wherein the at least one riser (14) is an extendable riser (Figs. 4-6 and Para 0054 – ‘retracted position’ vs. ‘extended position’).  
In regards to Claim 5, Kotelmach teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 1 wherein the at least one riser (14) is a first extendable riser (Para 0053 – “bedding support 14 may comprise plural columns 14B”) and further comprising: an opposing second extendable riser (Para 0053 – “bedding support 14 may comprise plural columns 14B”); the connecting section (18D) is also connected to the second extendable riser (see note #1 below); and the clip (20) is connected to (see note# 1 below) and between the first and second extendable risers (see annotated Fig. 5 below), the clip (20) being moveable (Para 0061 – “pivots”) along at least a portion of the first and second extendable risers (Para 0061 and Fig. 8-10).  
Note #1: The mounting flange 18A connects the bed mount 18 to the air mover 10 which contains the bedding support 14 (see Fig. 1). As such there is an indirect connection between all elements. Additionally, the clips 20 are indirectly connected to the risers 14B by the air mover 10 and housing 12 (see Fig. 1).

    PNG
    media_image1.png
    339
    493
    media_image1.png
    Greyscale

Annotated Fig. 5 from Kotelmach 

In regards to Claim 9, Kotelmach teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 5 and further comprising a top support (14C – Fig. 5) connected to and between the first and second extendable risers (see Fig. 5 AND Para 0053 – “bedding support 14 may comprise plural columns 14B”) toward a top end of the first extendable riser and toward a top end of the second extendable riser (see annotated Fig. 5 above).  

In regards to Claim 13, Kotelmach teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 1 wherein the clip (20) is movable between a first position (Para 061 - “open position”) wherein the bedding is not secured to the apparatus and a second position (Para 061 - “closed position”) wherein the bedding is secured to the apparatus (Fig. 8 and 9).  

In regards to Claim 15, Kotelmach teaches: An adjustable bedding cover height and lengthwise positioning apparatus (12 - Fig. 1), comprising: an integral base (18 – Fig. 23) and riser unit (14 – Fig. 1), the base being configured for positioning between a bed frame and an adjacent mattress (Para 0050 – “Referring to Fig. 2, bed mount 18 may extend laterally between adjacent parts of the bed 31, for example stacked mattresses 32, 34 or between a mattress 34 and a bed frame 36”); a moveable clip (20) connected to the riser (Para 0061 and see note #1 above) of the integral base and riser unit to secure bedding to the apparatus (Para 0061 – “Plurality of clips 20 may retain the bedding 38 by securing the bedding 38 to side walls 12E, 12F of the exterior housing 12”), the clip being moveable (Para 0061 – “pivots”) along at least a portion of the riser of the integral base and riser unit (Fig. 8 and 9); and a fan (44) adjacent the movable clip (Fig. 7-8), the fan including an inflow channel (50 – Fig. 7) for active passage of airflow therethrough (Para 0062/0066).  

In regards to Claim 16, Kotelmach teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 15 wherein the base (18) of the integral base and riser unit is in the form of a truncated triangle (Para 0065 – and see annotated Fig. 27 below), with a truncated part of the base being connected (see note #2 below) to the riser of the integral base and riser unit.  
Note #2: As stated above from Note #1, there is an indirect connection between all elements of the apparatus. As such the base has a truncated region that is integrally connected to the base at point 18H which further connects to the air mover and risers 14.

    PNG
    media_image2.png
    301
    501
    media_image2.png
    Greyscale

Annotated Fig. 27 from Kotelmach
In regards to Claim 17, Kotelmach teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 15 and further comprising a top support (14C – Fig. 5), wherein the top support (14C – Fig. 5) is connected (see Note #3 below) to the moveable clip (20).  
Note #3: As stated above from Note #1 and #2, there is an indirect connection between all elements of the apparatus. As such, the top support 14C is connected indirectly through the connected the air mover 10. 

In regards to Claim 20, Kotelmach teaches: An adjustable bedding cover height and lengthwise positioning apparatus (12 – Fig. 1), comprising: a base (18 – Fig. 23) configured for positioning between a bed frame and an adjacent mattress (Para 0050 – “Referring to Fig. 2, bed mount 18 may extend laterally between adjacent parts of the bed 31, for example stacked mattresses 32, 34 or between a mattress 34 and a bed frame 36”); at least one extendable riser (14- Fig. 1); a connecting section (18D), 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kotelmach (WO 2018068139) in view of Pender (US 6240581).
In regards to Claim 2, Kotelmach teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 1 wherein the connecting section (18D), but does not teach, is rotatably connected to the base to allow rotation of the at least one riser with respect to the base.  
Pender teaches: is rotatably connected to the base to allow rotation (Col 3 Lines 6-19) of the at least one riser (13) with respect to the base (10) (Fig. 4).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a hinging joint from Pender to the apparatus of Kotelmach as a joint that connects two elements together is commonly designed to be of a hinge, bracket, or combination thereof as mechanical devices such as hardware are commonly interchangeable and would not modify the intended functionality of the device. Foldable devices that are intended to be between a mattress and a bed frame are also commonly found in the field of endeavor. The function of occupying less space by folding is considered widely used and not an inventive feature.

In regards to Claim 22, Kotelmach teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 20 wherein the connecting section allows for rotation of the at least one extendable riser with respect to the base.
Pender teaches: wherein the connecting section allows for rotation (Col 3 Lines 6-19) of the at least one extendable riser (13) with respect to the base (10) (Fig. 4). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a hinging joint from Pender to the apparatus of Kotelmach as a joint that connects two elements together is commonly designed to be of a hinge, bracket, or combination thereof as mechanical devices such as hardware are commonly interchangeable and would not modify the intended functionality of the device. Foldable devices that are intended to be between a mattress and a bed frame are also commonly found in the field of endeavor. The function of occupying less space by folding is considered widely used and not an inventive feature.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kotelmach (WO 2018068139) in view of Alston (US 7874029).
In regards to Claim 8, Kotelmach teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 6 wherein the top support (14C – Fig. 5), but does not teach, has a first arm at a first end of the top support and a second arm at an opposing second end of the top support, the first arm and the second arm being positionable in at least a first position whereby the top support has a first length and a second position whereby the top support has a second length, the second length being greater than the first length.  
Alston teaches: has a first arm (201 of Fig. 4 – one side) at a first end of the top support (201) and a second arm (201 of Fig. 4 – other side) at an opposing second end (‘other side’) of the top support, the first arm and the second arm being positionable in at least a first position (Fig. 3) whereby the top support has a first length (Fig. 3) and a second position (Fig. 4) whereby the top support has a second length (Fig. 4), the second length being greater than the first length (Fig. 4 vs. Fig. 3). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the telescoping tubes with first and second arms that extend of the top support from Alston to the device of Kotelmach as posts or columns are widely used to slide into other elements as shown from both prior arts. The use of two or more tubes/columns/posts/frames/etc. to selectively raise or lower the height is considered an obvious modification as the intended use of the supports is to be used for various heights to accommodate the user. As such, creating more telescoping members for only the use of creating more varied heights is not considered an inventive feature of the bedding device.

 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kotelmach (WO 2018068139) in view of Alston (US 7874029), and further in view of Cobb (US 5881406)
In regards to Claim 11, Kotelmach teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 10 wherein: the first extendable riser and second extendable riser (see Fig. 5 AND Para 0053 – “bedding support 14 may comprise plural columns 14B”), but does not teach, each comprise an interior telescoping tube and an exterior telescoping tube; and the clip is movable along the exterior telescoping tubes.  
Alston teaches: each comprise an interior telescoping tube (202) and an exterior telescoping tube (301); but does not teach, and the clip is movable along the exterior telescoping tubes.  
Cobb teaches: and the clip (28) is movable ‘open and closes’ along the exterior (broadest reasonable interpretation [BRI] - ‘outside of something’) telescoping tubes (see Fig. 1 – 28 outside of the telescoping tubes 34)
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the telescoping tubes with first and second arms that extend of the top support from Alston to the device of Kotelmach as posts or columns are widely used to slide into other elements as shown from both prior arts. The use of two or more tubes/columns/posts/frames/etc. to selectively raise or lower the height is considered an obvious modification as the intended use of the supports is to be used for various heights to accommodate the user. As such, creating more telescoping members for only the use of creating more varied heights is not considered an inventive feature of the bedding device.
Additionally, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a movable clip to open or close from Cobb to the device of Kotelmach as opening or closing a clipping element to be used to hold an element in place is commonly found for attachment devices, especially those that can be selectively attached or removed from a frame or tube.

	 Claims 25, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kotelmach (WO 2018068139) in view of Minkyu et al. (KR 20200067409)
In regards to Claim 25, Kotelmach teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 1, but does not teach,
Minkyu et al. teaches: wherein the fan is a cross-flow fan (“The first fan 130 may include a cross-flow fan that sucks air in a circumferential direction and discharges air in a circumferential direction.”).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated other suitable fan types as the intended use of the cross-flow fan from Minkyu et al. would not be modified by the fan utilized in Kotelmach. The main function is to provide airflow generated by a mechanical component which is provided regardless of the type of fan used. 

In regards to Claim 28, Kotelmach teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 15, but does not teach, wherein the fan is a cross-flow fan.
Minkyu et al. teaches: wherein the fan is a cross-flow fan (“The first fan 130 may include a cross-flow fan that sucks air in a circumferential direction and discharges air in a circumferential direction.”).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated other suitable fan types as the intended use of the cross-flow fan from Minkyu et al. would not be modified by the fan utilized in Kotelmach. The main function is to provide airflow generated by a mechanical component which is provided regardless of the type of fan used. 

In regards to Claim 31, Kotelmach teaches: The adjustable bedding cover height and lengthwise positioning apparatus of claim 20, but does not teach, wherein the fan is a cross-flow fan.
Minkyu et al. teaches: wherein the fan is a cross-flow fan (“The first fan 130 may include a cross-flow fan that sucks air in a circumferential direction and discharges air in a circumferential direction.”).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated other suitable fan types as the intended use of the cross-flow fan from Minkyu et al. would not be modified by the fan utilized in Kotelmach. The main function is to provide airflow generated by a mechanical component which is provided regardless of the type of fan used. 

Response to Arguments
	Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. In regards to the Applicant’s arguments, the following was discussed:
	Applicant’s Arguments:
Kotelmach neither suggests nor discloses that the clip 20 "'pivots" ... "along at least a portion of the "bar or support 14". Rather, Kotelmach suggests: 
"The clip comprises an arm that pivots between an open position and a closed position." ([0005]) 

"Plurality of clips 20 may comprise an arm 20B that pivots by a suitable mechanism such as pivot pin 20A. Arm 20B may pivot between an open position, in which bedding 38 may be placed between the arm 20B and the housing 12, and a closed position, in which bedding 38 is retained between the housing 12 and the arm 20B." ([0061]) 

arguendo that the clip 20 of Kotelmach is "connected to" the "bar or support 14" of Kotelmach, Kotelmach neither suggests nor discloses that the clip 20 "pivots" along the "bar or support 14." Further, Kotelmach neither suggests nor discloses that the clip 20 is "moveable along" the bar or support 14."

	Examiner’s Response to Arguments:
	The Examiner respectfully disagrees to the above argument for the following reasons:
As shown from the Non-Final Rejection filed on 12/21/2021, the Examiner notes Para 0061 and specifically states that the clips are capable of moving by a ‘pivot[s]’. As stated, it is to be further noted that the clips are capable of pivoting between an open and a closed position. Furthermore, claim 1 states:
 “the clip being movable along at least a portion of the at least one riser;”
	With claim 1 being shown above, the argument that the clip is not suggested or disclosed from Kotelmach (WO 2018068139) is considered invalid. A clip that pivots between an open and closed position, is capable of rotating around an axis that in the case of the prior art, would allow an open and closed position to be maintained and also allow a bed sheet to be placed inside. Thus, during the pivoting action, the clip would move in constant rotating direction to achieve an ‘open’ or closed’ position when on the riser. 
Please note Fig. 8 of Kotelmach, actively showing the hinging of clip 20 moving along a pivot to the ‘open’ position. While, in Fig. 9 the closing of the hinge which is achieved by hinging the pivot along an axis of the riser to the ‘closed’ position.

It is to be noted that the definition of along from Oxford Learner’s Dictionaries is ‘moving in a constant direction on’. By substituting ‘along’ from Claim 1 with the dictionaries definition the following would be stated:
“the clip being movable in a constant direction on at least a portion of the at least one riser;”.
Thus, the understanding that a rotating or hinging/rotating direction would be understood as uniform or constant direction while performing the open or closing positions.

Furthermore, as noted from the rejection, Para 0061 states that the clips are may be ‘fixed or hinged’, the clips may also be ‘removable.’ Additionally, the portion of para [0061] of Kotelmach that states the “gap width’ between the housing and clip is adjustable which further justifies that the hinging action of the clip would allow for the clip to move along the riser.

Therefore, with the three arguments and explanations stated above, the Examiner has shown that the filed arguments are not persuasive and that the claims as written are rejected upon.
Allowable Subject Matter
	Claims 23-24, 26-27, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 23, 26, 29: The clip as stated from the “Response to Arguments” above, is noted to be of a rotational/hinging movement along the riser. However, both a rotational and linear movement is NOT able to be achieved by the riser. It would not be recognized as a valid combination to include another prior art with the prior art of 
Regarding Claim 24, 27 and 30: The fan of Kotelmach is ‘indirectly’ connected to the at least on riser, however, is incapable of moving relative to the at least one riser. As such, there is no way to modify the intended functionality of a stable and integral fan within the other elements of the device. 

	Therefore, with the prior art failing to disclose the instant invention and an additional search, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 20180134193) states in Para 0022 – that air movers may include a wide variety of fans or blowers. As such, air movers can include that of centrifugal fans or cross-flow fans. As such, it is noted that there is no significance with the type of air blower and is not a unique or patentably distinct feature. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673    	3/21/2022